MEMORANDUM **
California state prisoner John C. Montue appeals pro se from the district court’s order dismissing his 28 U.S.C. § 2241 petition, in which he challenged the Board of Prison Terms’ 1997 decision finding him ineligible for parole. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Notwithstanding this court’s November 22, 2004, order, we conclude that the district court did not err by refusing to permit Montue to challenge the denial of parole in a 28 U.S.C. § 2241 petition, because such a challenge is only properly brought in a 28 U.S.C. § 2254 petition. See Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.